Name: Commission Regulation (EC) No 614/1999 of 22 March 1999 fixing Community producer and import prices for carnations and roses with a view to the application of the arrangements governing imports of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and the Gaza Strip
 Type: Regulation
 Subject Matter: cooperation policy;  prices;  agricultural activity
 Date Published: nan

 EN Official Journal of the European Communities23. 3. 1999 L 77/3 COMMISSION REGULATION (EC) No 614/1999 of 22 March 1999 fixing Community producer and import prices for carnations and roses with a view to the application of the arrangements governing imports of certain flori- cultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and the Gaza Strip THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the applica- tion of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan, Morocco and the West Bank and the Gaza Strip (1), as last amended by Regulation (EC) No 1300/97 (2), and in particular Article 5 (2) (a) thereof, Whereas, pursuant to Article 2 (2) and Article 3 of above- mentioned Regulation (EEC) No 4088/87, Community import and producer prices are fixed each fortnight for uniflorous (bloom) carnations, multiflorous (spray) carna- tions, large-flowered roses and small-flowered roses and apply for two-weekly periods; whereas, pursuant to Article 1b of Commission Regulation (EEC) No 700/88 of 17 March 1988 laying down detailed rules for the application of the arrangements for the import into the Community of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and the Gaza Strip (3), as last amended by Regulation (EC) No 2062/ 97 (4), those prices are determined for fortnightly periods on the basis of weighted prices provided by the Member States; whereas those prices should be fixed immediately so the customs duties applicable can be determined; whereas, to that end, provision should be made for this Regulation to enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 The Community producer and import prices for uniflorous (bloom) carnations, multiflorous (spray) carna- tions, large-flowered roses and small-flowered roses as referred to in Article 1b of Regulation (EEC) No 700/88 for a fortnightly period shall be as set out in the Annex. Article 2 This Regulation shall enter into force on 24 March 1999. It shall apply from 24 March to 6 April 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 382, 31. 12. 1987, p. 22. (2) OJ L 177, 5. 7. 1997, p. 1. (3) OJ L 72, 18. 3. 1988, p. 16. (4) OJ L 289, 22. 10. 1997, p. 1. EN Official Journal of the European Communities 23. 3. 1999L 77/4 ANNEX (EUR/100 pieces) Period from 24 March to 6 April 1999 Community producer price Uniflorous (bloom) carnations Multiflorous (spray) carnations Large-flowered roses Small-flowered roses 9,51 9,65 36,97 18,23 Community import prices Uniflorous (bloom) carnations Multiflorous (spray) carnations Large-flowered roses Small-flowered roses Israel 10,43 6,87 17,93 15,73 Morocco 15,54 17,92 25,92  Cyprus     Jordan     West Bank and Gaza Strip    